Name: Commission Regulation (EC) No 2431/97 of 8 December 1997 replacing the Annex to Regulation (EEC) No 2177/92 concerning the forecast supply balance for sugar for the Azores and Madeira for the period 1 July 1997 to 30 June 1998 as provided for in Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  trade
 Date Published: nan

 9 . 12. 97 EN Official Journal of the European Communities L 337/7 COMMISSION REGULATION (EC) No 2431 /97 of 8 December 1997 replacing the Annex to Regulation (EEC) No 2177/92 concerning the forecast supply balance for sugar for the Azores and Madeira for the period 1 July 1997 to 30 June 1998 as provided for in Council Regulation (EEC) No 1600/92 Whereas the supply balances provided for under the specific arrangements are to be drawn up for the period 1 July 1997 to 30 June 1998; whereas the definitive forecast supply balance should accordingly be made applicable from 1 July 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for sugar in respect of the 1997/98 marketing year for the Azores and Madeira was originally established for the period 1 July to 31 December 1997 in Commission Regulation (EC) No 1270/97 (3) pending a notification from the competent authorities updating the requirements of the regions concerned and in order to avoid interrupting the applica ­ tion of the specific supply arrangements; whereas, fol ­ lowing the presentation of the data for those regions by the Portuguese authorities, the supply balance for the whole of the 1997/98 marketing year has been drawn up; whereas the Annex to Commission Regulation (EEC) No 2177/92 (4), as last amended by Regulation (EC) No 1270/97, should accordingly be replaced; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2177/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173, 27. 6 . 1992, p . 13 . 0 OJ L 320 , 11 . 12 . 1996, p. 1 . 0 OJ L 174, 2 . 7 . 1997, p. 37 . (4 OJ L 217, 31 . 7 . 1992, p. 71 . L 337/8 I EN Official Journal of the European Communities 9 . 12. 97 ANNEX Quantities of sugar expressed in terms of tonnes of white sugar, referred to m Article 1 of Regulation (EEC) No 2177/92 Region Quantity I. Period from 1 July 1997 to 30 June 1998 Canary Islands 60 000 IÃ  . Period from 1 July 1997 to 30 June 1998  Azores 6 500  Madeira 10 000